Title: To James Madison from Tench Coxe, 22 October 1804 (Abstract)
From: Coxe, Tench
To: Madison, James


22 October 1804, Purveyor’s Office. “I have assurances, that Mr. Carey will furnish all the remaining Laws in time to be shipt by any Vessel which shall offer after the 1st. of November. I have before had the Honor to inform you of the shipment & forwarding of the full quantities for upper & lower Louisiana. I have made the business the subject of a particular conversation this day. There are about half the sets ready, which are necessary to make up the balance. The Bookbinder has been very dilatory.”
